

Exhibit 10.9


VIACOM INC.
SENIOR EXECUTIVE SHORT-TERM INCENTIVE PLAN,
AS AMENDED AND RESTATED EFFECTIVE NOVEMBER 12, 2018


ARTICLE I
GENERAL


Section 1.1
Purpose.



The purpose of the Viacom Inc. Senior Executive Short-Term Incentive Plan, as
amended and restated effective November 12, 2018 (the “Plan”) is to benefit and
advance the interests of Viacom Inc., a Delaware corporation (the “Company”), by
granting annual performance-based awards (“Awards”) to reward selected senior
executive officers of the Company for their contributions to the Company’s
financial success and thereby motivate them to continue to make such
contributions in the future.


Section 1.2
Definitions.

As used in the Plan, the following terms shall have the following meanings:
(a)    “Award” shall have the meaning set forth in Section 1.1.


(b)    “Board” shall mean the Board of Directors of the Company.


(c)    “Class B Common Stock” shall mean shares of Class B Common Stock, par
value $0.001 per share, of the Company.


(d)    “Code” shall mean the Internal Revenue Code of 1986, as amended,
including any successor law thereto, and the rules, regulations and guidance
promulgated thereunder from time to time.


(e)    “Committee” shall mean the Compensation Committee of the Board (or such
other Committee(s) as may be appointed or designated by the Board to administer
the Plan in accordance with Section 1.3 of the Plan). The Committee shall
consist of at least two (2) individuals, each of whom shall be independent of
the Company, as “independence” is defined in the listing standards of the NASDAQ
Global Select Market (“NASDAQ”) and in the Viacom Inc. Corporate Governance
Guidelines.


(f)    “Company” shall have the meaning set forth in Section 1.1.


(g)    “Earnings Per Share” shall have the meaning provided in GAAP.


(h)    “Effective Date” shall have the meaning set forth in Section 4.11.


(i)    “Equity Plan” means the Viacom Inc. 2016 Long-Term Management Incentive
Plan, and any successor or similar plan of the Company.


(j)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, including any successor law thereto.




1

--------------------------------------------------------------------------------




(k)    “Fair Market Value” of a share of Class B Common Stock on a given date
shall be, unless otherwise determined by the Committee, the 4:00 p.m. (New York
time) closing price on such date on NASDAQ or any other principal stock exchange
on which the Class B Common Stock is then listed.


(l)    “Free Cash Flow” shall mean the Company’s Operating Income before
depreciation and amortization, less cash interest, taxes paid, working capital
requirements and capital expenditures.


(m)    “GAAP” shall mean generally accepted accounting principles in the United
States.


(n)    “Net Earnings” shall have the meaning provided in GAAP.


(o)    “Net Earnings from Continuing Operations” shall have the meaning provided
in GAAP.


(p)    “Net Revenue” shall have the meaning provided in GAAP.


(q)    “OIBDA” shall mean the Company’s Operating Income before depreciation and
amortization.


(r)    “OIBDA Without Inter-Company Eliminations” shall mean the Company’s
Operating Income before depreciation, amortization and inter-company
eliminations.


(s)    “Operating Income” shall have the meaning provided in GAAP.


(t)    “Participant” shall mean any “executive officer” of the Company, as
designated as such by the Company under the rules and regulations of the
Securities Exchange Act of 1934, as amended.


(u)    “Performance Goals” shall mean the performance goals determined by the
Committee as set forth in Section 2.2 from which the Committee shall establish
performance targets for a given Performance Period.


(v)    “Performance Period” shall mean a period of time over which performance
is measured as determined by the Committee in its sole discretion.


(w)    “Plan” shall have the meaning set forth in Section 1.1.


(x)    “Revenue” shall have the meaning provided in GAAP.


(y)    “Salary” for any Performance Period shall mean the annual base salary of
the Participant as in effect on the first day of the applicable Performance
Period, unless otherwise determined by the Committee.


(z)    “Section 409A” shall mean Section 409A of the Code.


(aa)    “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).


(bb)    “Target Award” means the target established by the Committee for each
Performance Period based on a multiple (either a fraction or a whole number
multiple) of the Participant’s Salary or a specified dollar amount.




2

--------------------------------------------------------------------------------




Section 1.3
Administration of the Plan.



The Plan shall be administered by the Committee, which shall adopt such rules as
it may deem appropriate in order to carry out the purpose of the Plan. All
questions of interpretation, administration and application of the Plan shall be
determined by the Committee, except that the Committee may authorize any one or
more of its members, or any officer of the Company, to execute and deliver
documents on behalf of the Committee. The determination of the Committee shall
be final and binding in all matters relating to the Plan. The Committee shall
have authority to determine the terms and conditions of the Awards.


Section 1.4
No Liability.



Subject to applicable law: (i) no member of the Committee shall be liable to any
Participant or any other person for anything whatsoever in connection with the
administration of the Plan except such Committee member’s own willful
misconduct; (ii) under no circumstances shall any member of the Committee be
liable for any act or omission of any other member of the Committee; and (iii)
in the performance of its functions with respect to the Plan, the Committee
shall be entitled to rely upon information and advice furnished by the Company’s
officers, the Company’s accountants, the Company’s counsel and any other party
the Committee deems necessary, and no member of the Committee shall be liable
for any action taken or not taken in good faith reliance upon any such advice.




ARTICLE II
AWARDS


Section 2.1
Awards.



The Committee may grant Awards to Participants with respect to each Performance
Period, subject to the terms and conditions set forth in the Plan.


Section 2.2
Terms of Awards.



(a)    For each Participant, the Performance Period, Performance Goal or Goals
and related performance targets shall be the same as the Committee has selected
for other executives in the Participant’s business pool. The Committee shall
establish Target Awards for each Participant.


(b)    The Performance Goals selected by the Committee shall relate to the
achievement of financial goals based on the attainment of budgeted (or otherwise
specified) levels of one or more performance measures selected by the Committee.
Such performance measures may include, without limitation, one or more of the
following: OIBDA, OIBDA Without Intercompany Eliminations, Operating Income,
Free Cash Flow, Gross Cash Flow, other specified cash results, Net Earnings, Net
Earnings from Continuing Operations, Earnings Per Share, Revenue, Net Revenue,
operating revenue, total shareholder return, share price, return on equity,
return in excess of cost of capital, profit in excess of cost of capital, return
on assets, return on invested capital, net operating profit after tax, operating
margin, profit margin or any combination thereof. The Performance Goals may be
described in terms of objectives that are related to the individual Participant
or objectives that are Company-wide or related to a Subsidiary, division,
department, region, function or business unit and may be measured on an absolute
or cumulative basis or on the basis of percentage of improvement over time, and
may be measured in terms of Company performance (or performance of the
applicable Subsidiary, division, department, region, function or business unit)
or measured in terms of performance relative to selected peer companies or a
market index.


3

--------------------------------------------------------------------------------






Section 2.3
Limitation on Awards.



The aggregate amount of all Awards granted under the Plan to any Participant for
any Performance Period shall not exceed the amount determined by multiplying
such Participant’s Salary by a factor of eight (8), but in no event shall such
amount exceed $50 million.


Section 2.4
Determination of Award.



After reviewing whether the Performance Goal or Goals have been met based on the
Company’s financial results for a particular Performance Period, the Committee
may, in its sole discretion, reduce the amount of any Award to reflect the
Committee’s assessment of the Participant’s individual performance or for any
other reason.


Section 2.5
Payment of Award.



Subject to Section 2.6, Awards may be paid, in whole or in part, in cash, in the
form of grants of equity-based awards issued under the Equity Plan, or in any
other form prescribed by the Committee, and may be subject to such additional
restrictions as the Committee, in its sole discretion, may impose. Such Awards
shall be paid by the 15th day of the third calendar month following the end of
the calendar year in which the last day of the applicable Performance Period
occurs. If the Committee determines that an Award shall be paid in the form of
an equity- based award issued under the Equity Plan, then, for purposes of
determining the number of shares of Class B Common Stock subject to an Award,
the Class B Common Stock shall be valued based on its Fair Market Value on the
date such equity-based awards are granted. Where Awards are paid in property
other than cash and Class B Common Stock, the value of such property, for
purposes of the Plan, shall be determined by reference to the fair market value
of the property on the date the Committee grants the award. Notwithstanding
anything in this Section 2.5 to the contrary, the Committee may establish
procedures pursuant to which the payment of any Award may be deferred. To the
extent an Award provides for the right of a recipient to elect to defer
compensation and such deferral would be subject to Section 409A, the Committee
shall set forth in writing (which may be in electronic form), on or before the
date the applicable deferral election is required to be irrevocable in order to
meet the requirements of Section 409A, the conditions under which such election
may be made.


Section 2.6
Employment Requirement.



Unless otherwise provided in a Participant’s employment agreement or as
otherwise determined by the Committee, to be eligible to receive payment of an
Award, the Participant must have remained in the continuous employ of the
Company or a Subsidiary during the Performance Period applicable to the
Participant.


Section 2.7
Repayment.



The Committee may require a Participant to return all or a portion of any
payment made in respect of an Award (including any payment in the form of an
equity-based award or other property) if the Performance Goals or any of the
quantitative factors considered in connection with the Committee’s negative
discretion pursuant to Section 2.4 used to determine the amount of such Award
are subsequently restated or otherwise adjusted and the Committee determines
either (1) that in light of such restatement or adjustment the Award was not
earned within the meaning of Section 2.4 or (2) that such restatement or
adjustment alters the Committee’s assessment of the Participant’s individual
performance in a manner that warrants reduction of the amount paid to the
Participant in respect of the Award.


4

--------------------------------------------------------------------------------






ARTICLE III
ADJUSTMENT OF AWARDS


In the event that, during a Performance Period, any recapitalization,
reorganization, merger, acquisition, divestiture, consolidation, spin-off,
combination, liquidation, dissolution, sale of assets, or other similar
corporate transaction or event or any other extraordinary event occurs, or any
other event or circumstance occurs that has the effect, as determined by the
Committee, of distorting the applicable Performance Goals, including, without
limitation, changes in accounting standards, the Committee shall adjust or
modify the calculation of the applicable performance targets based on the
Performance Goals, to the extent necessary to prevent reduction or enlargement
of Awards for such Performance Period attributable to such transaction,
circumstance or event. Such adjustments shall be conclusive and binding for all
purposes.


ARTICLE IV
MISCELLANEOUS


Section 4.1
No Rights to Awards or Continued Employment.



The Plan does not confer on any employee any claim or right to receive Awards.
Neither the Plan nor any action taken hereunder shall be construed as giving any
employee any right to be retained by the Company or any of its subsidiaries.


Section 4.2
Restriction on Transfer.



The rights of a Participant in any Awards shall not be transferable by the
Participant to whom such Award is granted, otherwise than by will, the laws of
descent and distribution or beneficiary designation or as otherwise permitted by
the Committee subject to any conditions that it, in its sole discretion, may
impose.


Section 4.3
Withholding.



The Company, or a subsidiary thereof, as appropriate, shall have the right to
deduct from all payments made under the Plan to a Participant or to a
Participant’s beneficiary or beneficiaries any federal, state, local, income or
payroll taxes required by law to be withheld with respect to such payments and
to make any other deductions permitted by law.


Section 4.4
No Restriction on Right of Company to Effect Changes.



The Plan shall not affect in any way the right or power of the Company or its
stockholders or a Subsidiary to make or authorize any recapitalization,
reorganization, merger, acquisition, divestiture, consolidation, spin-off,
combination, liquidation, dissolution, sale of assets, or other similar
corporate transaction or event involving the Company or a Subsidiary thereof or
any other event or series of events, whether of a similar character or
otherwise, whether or not such action would have an adverse effect on any
Awards. No Participant, beneficiary or other person shall have any claim against
the Company or any Subsidiary as a result of any such action.




5

--------------------------------------------------------------------------------




Section 4.5
Source of Payments.



The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under the Plan. To
the extent any person acquires any rights to receive payments hereunder from the
Company, such rights shall be no greater than those of an unsecured creditor.


Section 4.6
Section 409A.



If any provision of the Plan or any Award contravenes Section 409A or could
cause a Participant to recognize income for United States federal tax purposes
in respect of an Award prior to payment of the Award or to be subject to any tax
or interest under Section 409A, such provision of the Plan or any Award may be
modified to maintain, to the maximum extent practicable, the original intent of
the applicable provision without the imposition of any tax or interest under
Section 409A. Moreover, any discretionary authority that the Board or the
Committee may have pursuant to the Plan shall not be applicable to an Award that
is subject to Section 409A to the extent such discretionary authority would
contravene Section 409A or cause a Participant to recognize income for United
States federal tax purposes in respect of an Award prior to payment of the Award
or to be subject to any tax or interest under Section 409A.


Section 4.7
Amendment and Termination.



The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part. No such alteration, amendment,
suspension or termination of the Plan may, without the consent of the
Participant to whom an Award has been made, adversely affect the rights of such
Participant in such Award; provided, however, that no such consent shall be
required if the Committee determines in its sole discretion that any such
alteration, amendment, suspension or termination is necessary or prudent (i) to
comply with, or take into account changes in, applicable tax laws, securities
laws, accounting rules and other applicable laws, rules and regulations or (ii)
to ensure that a Participant is not required to recognize income for United
States federal tax purposes in respect of an Award prior to payment of the Award
or subject to interest and additional tax under Section 409A with respect to any
Award.


Section 4.8
Governmental Regulations.



The Plan, and all Awards, shall be subject to all applicable rules and
regulations of governmental or other authorities.


Section 4.9
Headings.



The headings of sections and subsections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.


Section 4.10
Governing Law.



The Plan and all rights and Awards hereunder shall be construed in accordance
with and governed by the laws of the State of Delaware.




6

--------------------------------------------------------------------------------




Section 4.11
Effective Date.



The Plan became effective as of November 12, 2018 as the successor to the Viacom
Inc. Senior Executive Short-Term Incentive Plan, as amended and restated
December 12, 2016.




7